Conley Byrd, Justice. Appellant Pearline Sutton questions the sufficiency of the evidence and the corroboration to sustain the award of a divorce to appellee Felix A. Sutton on the ground of personal indignities. No property rights are involved, on this appeal. Felix testified that he and Pearline were married in 1950 and had one daughter who is now of age. When they married, they moved into a house with his parents and were still living with his father and mother when Felix left on July 5, 1969. When his daughter was old enough to be in a room by herself, Pearline moved into the daughter’s room and stayed almost two years. During that time they rarely had marital relations. When Pearline moved back into his room, their relations did not improve. He then told his wife that something had to be done, or he would leave when his daughter grew up. In 1960 he took a job as a timber contractor. His work hours were from 5:30 A.M. to 9:00 or 10:00 P.M. About the same time his wife’s brother was permanently injured while working ’in the timber woods. Felix helped the brother’s family take him to hospitals for treatment. In addition, his logging business required record keeping, food supplies -, for his timber cutters and storage for his equipment. The brother’s wife had had some college bookkeeping courses and also ran a grocery store. Felix arranged for the brother’s wife to keep his books and to make out his payrolls and tax returns. Also his .men assembled at the store each morning and parked his equipment there each evening. This arrangement continued after the brother’s death. During the last few years of their marriage Pearline falsely accused him of going with other women. About a year before he left, she refused to have marital relations with him. At that time he moved into a separate room. Jim Sutton, Felix’s father, testified that on more than, one occasion he had heard Pearline accuse Felix of adultery. On cross-examination Jim Sutton was specific as to only one accusation some two years before the date of" trial. Pearline testified that she went to bed with her daughter because the daughter was scared. That, even then, she did not intend to stay but would drop off to- sleep before Felix went to bed. She corrected the matter by getting a night light. Pearline also stated that people in the community had told her that Felix and her, sister-in-law were having an affair. On August 5, 1968, Felix came home about 2:00 A.M. That night he wanted to make love and she refused. In refusing she told him that if she couldn’t be his wife, she wasn’t going to be his mistress. The next night Felix moved into a separate room. On cross-examination she readily admitted that she had accused Felix of having an affair with her sister-in-law. Peggy McGaha, appellant’s niece and the daughter of appellant’s brother, testified that appellant did not come around while her father lay confined as an invalid. She considered the gossip that her mother and Felix were haying an affair ridiculous. According to her, in that community gossip without any basis was not uncommon. Thé Chancellor here had the opportunity to observe the parties and their demeanor in the court room. Admittedly Pearline did not continuously and systematical-' ly accuse Felix of “going with” her sister-in-law but she did allow a rumor, supported by her uncorroborated suspicion, to create an “Iron Curtain” between her and Felix. As a result the marriage had been an empty shell for more than a year before the separation. Under such circumstances we are unwilling to say that the Chancellor’s findings resulting in the decree of divorce are not supported and corroborated by the weight of the evidence. Affirmed. Harris, C. J. and Fogleman & Jones, JJ., dissent.